EXAMINER’s COMMENT

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/20/2019, 06/26/2020, and 06/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

    PNG
    media_image1.png
    2339
    1654
    media_image1.png
    Greyscale
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Patrick Jewik (Reg. No. 40, 456) [Please see attached “Email from the Applicant” for details] received on 08/04/2021.
The application has been amended as follows:
Please replace the drawing with the following:











Please replace the abstract with the following:

Please amend the specification with the following:
[0137]    A Merkle tree 1000 is shown in FIG. 10.  The Merkle tree 1000 can comprise a number of leaf nodes such as A 1016, B 1018, C 1020, D 1022, E 1024, F 1026, G 1028, and H 1030.  A Merkle proof for an interaction identifier associated with the leaf node E 1024 can include a path from the Merkle root ABCDEFG 1002 to the leaf node E 1004 including the nodes ABCD 1004, 1006, EF 1012, and E 1024 (shown in as the bolded nodes and connection lines in FIG. 10).  The Merkle proof can also include the sibling nodes of the nodes in the path.  In this example, the sibling nodes include the nodes ABCD 1004, GH 1014, and F 1026 (indicated in FIG. 10 by dashed lines).  Nodes AB 1008 and CD 1010 are also shown in FIG. 10. 

Please replace Claim 1 with the following:
1.	(Currently Amended) A method comprising:
receiving, by a client device, a verification request comprising an interaction identifier;

based on the comparing, verifying, by the client device, at least one block header of the samplings of block headers; and
determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers, wherein the method further comprises:
querying, by the client device, the two or more full nodes for middle block headers of a current partition of the blockchain from the two or more full nodes;
comparing, by the client device, the middle block headers received from the two or more full nodes;
based on the comparing, if the middle block headers match, partitioning, by the client device, the current partition of the blockchain to include a last half of the current partition;
based on the comparing, if the middle block headers do not match, partitioning, by the client device, the current partition of the blockchain to include a first half of the current partition;
repeating, by the client device, querying, comparing, and partitioning, until a fork point is found, wherein the fork point is a smallest block number where the middle block headers received from the two or more full nodes do not match ; and
querying, by the client device, the two or more full nodes for samplings of block headers from the two or more full nodes, wherein the samplings of block headers are located on the blockchain near the fork point.

Please cancel Claim 2.


Please replace Claim 3 with the following:
3.	(Currently Amended) The method of claim 1, wherein the samplings of block headers are random samplings of block headers, and wherein the method further comprises:
prior to comparing, querying, by the client device, the two or more full nodes for random samplings of block headers from the two or more full nodes; and
receiving, by the client device, the random samplings of block headers from the two or more full nodes.


Please replace Claim 4 with the following:
4.	The method of claim 3 further comprising:
generating, by the client device, a random sampling of a number of block headers.


Please replace Claim 5 with the following:
5.	(Currently Amended) 
A method comprising:
receiving, by a client device, a verification request comprising an interaction identifier;
comparing, by the client device, samplings of block headers received from two or more full nodes;
based on the comparing, verifying, by the client device, at least one block header of the samplings of block headers; and
determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers,
wherein the samplings of block headers are random samplings of block headers, and wherein the method further comprises:
prior to comparing, querying, by the client device, the two or more full nodes for random samplings of block headers from the two or more full nodes; and
receiving, by the client device, the random samplings of block headers from the two or more full nodes, and wherein the method further comprises:
generating, by the client device, a random sampling of a number of block headers;
wherein the random sampling comprises:
selecting, by the client device, a predetermined number of block headers from the blockchain;

selecting, by the client device, the predetermined number of block headers from a remaining half of the blockchain; and
repeating, by the client device, partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain.

Please replace Claim 6 with the following:
6.	(Currently Amended) The method of claim 1, wherein the verification request is received from a prover, and wherein the method further comprises:
after determining that [[a]] the blockchain maintained by at least one of the two or more full nodes is valid, transmitting, by the client device, a verification response to the prover.

Please replace Claim 7 with the following:
7.	(Currently Amended) The method of claim 6, wherein the verification response indicates that an interaction associated with the interaction identifier is valid to the prover.

Please replace Claim 8 with the following:
8.	(Currently Amended) A client device comprising:
a processor; and
a non-transitory computer readable medium, the non-transitory computer readable medium comprising code, executable by the processor, to implement a method comprising:
receiving a verification request comprising an interaction identifier;
comparing samplings of block headers received from two or more full nodes;
based on the comparing, verifying at least one block header of the samplings of block headers; and
determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers, and wherein the method further comprises:
querying the two or more full nodes for middle block headers of a current partition of the blockchain from the two or more full nodes;
comparing the middle block headers received from the two or more full nodes;
based on the comparing, if the middle block headers match, partitioning the current partition of the blockchain to include a last half of the current partition;
based on the comparing, if the middle block headers do not match, partitioning the current partition of the blockchain to include a first half of the current partition;
repeating querying, comparing, and partitioning, until a fork point is found, wherein the fork point is a smallest block number where the middle block headers received from the two or more full nodes do not match ; and
querying the two or more full nodes for samplings of block headers from the two or more full nodes, wherein the samplings of block headers are located on the blockchain near the fork point.

Please cancel Claim 9.

Please replace Claim 10 with the following:
(Currently Amended) The client device of claim 8, wherein the samplings of block headers are random samplings of block headers, and wherein the method further comprises:
prior to comparing, querying the two or more full nodes for random samplings of block headers from the two or more full nodes; and
receiving the random samplings of block headers from the two or more full nodes.


Please replace Claim 11 with the following:
11.	The client device of claim 10, wherein the method further comprises:
generating a random sampling of a number of block headers.

Please replace Claim 12 with the following:
12. 	(Currently Amended) 
A client device comprising:
a processor; and
a non-transitory computer readable medium, the non-transitory computer readable medium comprising code, executable by the processor, to implement a method comprising:
receiving a verification request comprising an interaction identifier;
comparing samplings of block headers received from two or more full nodes;
based on the comparing, verifying at least one block header of the samplings of block headers; and
determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers,
wherein the samplings of block headers are random samplings of block headers, and wherein the method further comprises:
prior to comparing, querying the two or more full nodes for random samplings of block headers from the two or more full nodes; and
receiving the random samplings of block headers from the two or more full nodes; and wherein the method further comprises:
generating a random sampling of a number of block headers,
wherein random sampling further comprises:
selecting a predetermined number of block headers from the blockchain;
partitioning the blockchain in half;
selecting the predetermined number of block headers from a remaining half of the blockchain; and
repeating partitioning the blockchain in half and selecting the predetermined number of block headers until a number of selected block headers is equal to the predetermined number multiplied by a logarithm of a total length of the blockchain.

Please replace Claim 13 with the following:
13.	The client device of claim 8 further comprising:
 non-transitory computer readable medium further comprises an interaction verification module.

Please cancel Claims 14-20.

Allowable Subject Matter

Claims 1, 3-8, and 10-13 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 1, 5, 8 and 12 although the closest prior art of record (such as Jing et al. (CN No. 109242500) and Grendon et al. (U.S Pub. No. 20190188704), teaches a method comprising: receiving, by a client device, a verification request comprising an interaction identifier; comparing, by the client device, samplings of block headers received from two or more full nodes; based on the comparing, verifying, by the client device, at least one block header of the samplings of block headers; and determining that a blockchain maintained by at least one of the two or more full nodes is valid in response to verifying the at least one block header of the samplings of block headers.
querying, by the client device, two or more full nodes for middle block headers of a current partition of the blockchain from the two or more full nodes; comparing, by the client device, the middle block headers received from two or more full nodes; based on the comparing, if the middle block headers match, partitioning, by the client device, the current partition of the blockchain to include a last half of the current partition; based on the comparing, if the middle block headers do not match, partitioning, by the client device, the current partition of the blockchain to include a first half of the current partition; repeating, by the client device, querying, comparing, and partitioning, until a fork point is found, wherein the fork point is a smallest block number where the middle block headers received from the two or more full nodes do not match ; and querying, by the client device, two or more full nodes for samplings of block headers from the two or more full nodes, wherein the samplings of block headers are located on the blockchain near the fork point. These limitation, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record.
Jing et al. (CN No. 109242500) discloses an embodiment of the invention that claims a block chain transaction validity verification method, a device and a storage medium. wherein the method comprises: from a first node determining comprises N of the block chain network specified block specified transaction; for each designated block, obtaining the block head information and transaction list of the specified block, wherein in the transaction list comprises a first transaction identifier. block head information comprises first Merkel tree of the root node and the designated block of previous block 
Grendon et al. (U.S Pub. No. 20190188704) discloses a method for processing a trust-based transaction via a blockchain includes: receiving data associated with a proposed trust-based transaction including at least a transaction amount, payment data, and a broker identifier; processing payment for the transaction amount using the payment data; identifying a blockchain address associated with a broker corresponding to the broker identifier; generating a digital token, wherein the digital token is unique to the proposed trust-based transaction; electronically transmitting the generated digital token to a first computing device; and electronically transmitting at least the transaction amount, blockchain address, and at least one of: the generated digital token and data used to generate the generated digital token to a node associated with a blockchain network
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497
/HARUNUR RASHID/Primary Examiner, Art Unit 2497